Title: From John Adams to Joseph Gardoqui & Sons, 25 February 1780
From: Adams, John
To: Gardoqui, Joseph, & Sons (business)


     
      Gentlemen
      Paris Hotel de Valois Feb. 25. 1780
     
     I have not had opportunity, Since my Arrival at Paris, to pay my Respects to you, and to inform you, that We all happily arrived, on the 9th. of this Month. We have now a little Leisure to look back upon the Scenes we have passed thro Since our Arrival in Europe, and I assure you, that I reflect upon none with more Pleasure than those at Bilbao.
     I find that Vessels arrive oftener, there and at Cadiz than in France, from our Part of America, and I believe I must now and then trouble you with a Letter to send Congress, from your Port, and request my Friends in America to write me, by the Same Channel, as Intelligence between the two Countries is So much wanted, and is So often interrupted.
     Mr. Dana informs me that you sent a few Things to my Family by Captain Babson. But these will go but a little Way in the support of a large Family, even if they arrive Safe, which is very uncertain. I have therefore to request your House to Send Duplicates of the Same Things, by the next Vessell that goes to Mr. Isaac Smith of Boston, or Mr. Jackson or Tracy, or indeed any other good Man in the Massachusetts Bay, directed in the Same manner, provided you think that the Season of the Year, the Sailing of the Vessell and the Character of the Master is such as to give a fair Chance of Arriving safe. I would not Send any Thing in a wrong Season, by a dull Sailor or an absurd Captain. If you will send such Duplicates, and then Triplicates, by the next opportunity which you may think equally good, and draw upon me, for the Money, in Paris your Bills shall be punctually paid.
     Pray inform me the News of Mr. Jay, and his Reception at Madrid. I am &c.
    